Citation Nr: 0737863	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.

2.  Entitlement to service connection for lung cancer for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1978 to September 1989.  He died in September 2003.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a May 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In May 2005, the appellant testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of that 
proceeding is of record.  A hearing before the Board was also 
scheduled in June 2006, but she failed to appear for it.  She 
has not explained her absence or requested to reschedule the 
hearing.  Thus, her appeal will be processed as if she 
withdrew the hearing request.  38 C.F.R. § 20.702(d) (2007).


FINDINGS OF FACT

1.  The veteran died in September 2003; lung cancer 
contributed substantially and materially to his death.  

2.  The veteran's risk factors for lung cancer included a 25-
year history of smoking 1 1/2 packs of tobacco cigarettes per 
day and exposure to low levels of ionizing radiation while 
serving on two nuclear submarines.  

3.  The medical evidence on record indicates the veteran's 
lung cancer was not caused by his military service, including 
exposure to low levels of ionizing radiation.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.309, 3.311, 
3.112 (2007).

2.  The criteria for service connection for lung cancer for 
accrued benefit purposes are not met.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.1000 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The appellant was sent VCAA notice letters in October 2003 
and June 2005.  The letters provided her with notice of the 
evidence necessary to substantiate her claims, the evidence 
VA would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The June 2005 letter also specifically 
requested that she submit any evidence in her possession 
pertaining to her claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

In this case the veteran was not service-connected for any 
disease or disability during his lifetime.  The appellant 
contends that the cause of the veteran's death, lung cancer, 
was related to exposure to ionizing radiation in service.  
The VCAA notice letter told her that she needed medical 
evidence relating the cause of death to service.  Therefore, 
it was responsive to her application for benefits.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  In this case, fully 
compliant notice was provided after the initial denial in May 
2004.  The timing deficiency was cured, however, by 
readjudication of the claim in an October 2005 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In developing her claims, VA obtained the veteran's service 
medical records (SMRs), his Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), VA treatment records, 
and a copy of the death certificate.  The appellant also 
submitted several articles and medical abstracts.  In 
addition, the RO referred the case to the Under Secretary for 
Benefits who obtained a medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)-(3).  To be a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather is 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Generally, to show the requisite connection between the 
disability at issue and service, the record must include 
three things:  (1) medical evidence confirming the veteran 
has the disability alleged, (2) medical evidence, or in 
certain circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the 
disability in question and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service. 

Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A claim for such 
benefits must be filed within one year of the veteran's 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).


Legal Analysis

VA treatment records indicate the veteran was treated in 
December 2002 for shortness of breath and flu-like symptoms.  
It was noted that he had a 25-year history of smoking 1 1/2 
packs of tobacco cigarettes per day.  He said he quit when he 
become ill.  In January 2003, he was diagnosed with non-small 
cell lung carcinoma.  He underwent chemotherapy, but 
unfortunately died in September 2003.

The veteran's death certificate indicates the immediate cause 
of the veteran's death was cardiac arrest de to acute 
respiratory failure.  The underlying cause was post 
obstructive pneumonia.  Non-small cell lung cancer was noted 
as a significant condition contributing to his death.  

The appellant claims that the veteran was exposed to ionizing 
radiation during his military service and that this exposure 
caused the lung cancer that led to his death.  The veteran's 
military records indicate he was exposed to ionizing 
radiation while serving on the U.S.S. Philadelphia and U.S.S. 
Lipscomb, two nuclear submarines.  An October 2003 letter 
from the U.S. Navy indicates the veteran was exposed to .186 
Roentgen Equivalent Man (REM) of deep dose equivalent (DDE) 
photon radiation and .025 REM of DDE neutron radiation, for a 
total dosage of .211 REM.  His Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) shows a total 
dose of .200 REM.
Although the veteran was exposed to low doses of ionizing 
radiation, he is not considered a "radiation-exposed" 
veteran under 38 C.F.R. § 3.309(d)(3)(i).  This regulation, 
which provides for presumptive service connection for lung 
cancer in radiation-exposed veterans, does not apply because 
there is no evidence or contention that the veteran engaged 
in any of the "radiation-risk activities" specified 
therein.  Instead, the regulation pertaining to claims based 
on exposure to ionizing radiation applies.  Under 38 C.F.R. § 
3.311, if a veteran who was exposed to ionizing radiation 
develops a radiogenic disease, such as lung cancer, within 
the specified time period, the case is referred to the Under 
Secretary for Benefits for an opinion as to whether the 
disease was at least as likely as not a result of exposure to 
radiation in service.  
In this case, the RO referred the case to the Under Secretary 
for Benefits who requested an advisory medical opinion from 
the Under Secretary for Health.          38 C.F.R. § 
3.311(c)(i).  In an April 2004 memorandum, Dr. Mather stated 
that she believed it was unlikely that the veteran's lung 
cancer was caused by exposure to ionizing radiation in 
service.  The doctor stated that "exposure to 25.5 rads or 
less at age 18 in a known, regular smoker provides a 99 
percent credibility that there is no reasonable possibility 
that it is as likely as not that the veteran's lung cancer is 
related to exposure to ionizing radiation."   In support of 
this opinion, she cited the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, page 29, and Information in 
Health Effects of Exposure to Low Level of Ionizing Radiation 
(BEIR V), 1990, pages 267 to 278.  Furthermore, the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's lung cancer.  The 
computer software calculated a 99-percent value for the 
probability of causation of .17 percent.  So, in other words, 
although there is a very small chance that the ionizing 
radiation caused the veteran's lung cancer (less than 1 
percent), it is extremely unlikely.

Based on the foregoing, in an April 2004 letter, the Under 
Secretary of Benefits stated that there was no reasonable 
possibility that the veteran's lung cancer could be 
attributed to exposure to ionizing radiation in service.

In July 2005, the appellant submitted several articles 
supporting the conclusion that even low radiation levels pose 
a cancer risk.  She submitted a December 2001 abstract 
entitled "Radiation risk to low fluences of [alpha] 
particles may be greater than we thought."  Researched used 
a microbeam to target an exact fracture of cells and 
irradiated their nuclei with exactly one alpha particle each.  
The data implied that the relevant target for radiation 
mutagenesis was larger than an individual cell and suggested 
a need to reconsider the validity of linear extrapolation in 
making risk estimates of low dose, high linear-energy-
transfer (LET) radiation exposure.  The veteran was exposed 
to .025 REM of neutron radiation, which is considered high 
LET.    

Newspaper article dated in June 2005 discuss the findings of 
a National Academy of Sciences (NAS).  According to these 
articles, the panel stood by the "linear, no threshold" 
model that generally assumes that the health risks from 
radiation exposure decline as the dose levels drop, but that 
each unit of radiation - no matter how small - is assumed to 
cause cancer.

The appellant also submitted articles in May 2006, which 
discuss methods of dose reconstruction.  This additional 
evidence was not reviewed or considered by the Agency of 
Original Jurisdiction (AOJ)/RO prior to issuing its most 
recent October 2005 SSOC.  This evidence, however, is not 
pertinent to the claims at hand because the veteran's dose 
exposure is known and does not need to be reconstructed.  
Therefore, the Board does not have remand the claims to the 
AOJ/RO for initial consideration of this evidence.  See 38 
C.F.R. § 20.1304(c) (2007).

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical evidence over other.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
evidence diverges.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring certain medical evidence over another.  Evans at 31; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Dr. Mather's conclusion that it was unlikely that the 
veteran's lung cancer was caused by ionizing radiation in 
service is especially probative because Dr. Mather is the 
Chief Public Health and Environmental Hazards Officer.  She 
is a physician who specializes in the specific area of 
medicine at issue, so she has the esoteric knowledge and 
expertise required to make this necessary determination.  Cf. 
Black v. Brown, 10 Vet. App. 279 (1997).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With regard to the articles mentioned above, a claimant may 
use medical treatise evidence to establish the requisite link 
claimed, but the treatise evidence may not simply provide 
speculative generic statements.  Instead, the treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of a specific case there 
is at least a plausible causality based on objective facts 
rather than on unsubstantiated opinion.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000); Hensley v. West, 212 F.3d 1255, 
1265 (Fed. Cir. 2000).  In this case, the articles speculate 
as to cancer risks from low doses of radiation, but do not 
discuss the likelihood of the type of radiation the veteran 
was exposed leading to lung cancer or the probability of 
causation in light of other risk factors, such as a 25-year 
history of smoking.  The most probative evidence on record 
indicates the veteran's lung cancer was not caused by 
exposure to ionizing radiation.

The Board has also considered the appellant's contentions 
that the veteran's cancer was the result of exposure to 
radiation during his service on U.S. Naval submarines.  
However, the Board notes that the appellant is not a medical 
professional and therefore not qualified to render a medical 
opinion linking the veteran's cancer to radiation exposure in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is cognizant of the veteran's contribution to the 
nation for his service in the military.  But the medical 
evidence simply fails to show that such service caused or 
contributed to his death in any way. 

In this case, the veteran filed a claim for service 
connection for lung cancer in September 2003, a few weeks 
before he died.  The appellant filed a timely claim for 
accrued benefits in October 2003.  As discussed in detail 
above, the veteran was not entitled to service connection for 
lung cancer at the time of his death.  Therefore, the claim 
for accrued benefits must also be denied.

For these reasons, the claims for service connection for the 
cause of the veteran's death and for accrued benefits must be 
denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the appellant' favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for lung cancer for 
purposes of accrued benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


